[exhibit106formofrestrict001.jpg]
Exhibit 10.6 MANNATECH, INCORPORATED 2017 STOCK INCENTIVE PLAN RESTRICTED STOCK
AWARD CERTIFICATE THIS IS TO CERTIFY that Mannatech, Incorporated, a Texas
corporation (the “Company”), has granted you (the “Participant”) the right to
receive Shares of Common Stock under its 2017 Stock Incentive Plan (the “Plan”),
as follows: Name of Participant: _____________________________________ Address
of Participant: _____________________________________
_____________________________________ Number of Shares:
_____________________________________ Purchase Price: $0.00 per Share Date of
Grant: _____________________________________ Acceptance Expiration Date: 15 days
after the Participant’s receipt of this Certificate and the attached Restricted
Stock Award Agreement Vesting Commencement Date:
_____________________________________ Vesting Schedule: Anniversary of Vesting
Percentage of Commencement Date Shares Vested % % % % By your signature and the
signature of the Company’s representative below, you and the Company agree to be
bound by all of the terms and conditions of the attached Restricted Stock Award
Agreement and the Plan (both incorporated herein by this reference as if set
forth in full in this document). By executing this Certificate, you hereby
irrevocably elect to accept the Restricted Stock rights granted under this
Certificate and the related Restricted Stock Award Agreement and to receive the
shares of Restricted Stock designated above subject to the terms of the Plan,
this Certificate and the Award Agreement. Participant: Name: , an individual
Dated: ______________________________ Mannatech, Incorporated By: Title: Dated:
______________________________



--------------------------------------------------------------------------------



 
[exhibit106formofrestrict002.jpg]
MANNATECH, INCORPORATED 2017 STOCK INCENTIVE PLAN RESTRICTED STOCK AWARD
AGREEMENT This Restricted Stock Award Agreement (the “Agreement”), is entered
into on the Date of Grant, subject to the Participant’s acceptance of the terms
of the Agreement evidenced by the Participant’s signature on the Restricted
Stock Award Certificate to which this Agreement is attached (the “Certificate”),
by and between Mannatech, Incorporated, a Texas corporation (the “Company”), and
the Participant named in the Certificate. Under the Mannatech, Incorporated 2017
Stock Incentive Plan (the “Plan”), the Administrator has authorized the grant to
the Participant of the right to receive Shares (the “Award”), under the terms
and subject to the conditions set forth in this Agreement and the Plan.
Capitalized terms not otherwise defined in the Agreement have the meanings
ascribed to them in the Plan. NOW, THEREFORE, in consideration of the premises
and the benefits to be derived from the mutual observance of the covenants and
promises contained in this Agreement and other good and valuable consideration,
the sufficiency of which is hereby acknowledged, the parties hereto agree as
follows: 1. Basis for Award. This Award is granted under the Plan for valid
consideration provided to the Company by the Participant. By the Participant’s
execution of the Certificate, the Participant agrees to accept the Restricted
Stock Award rights granted under the Certificate and this Agreement and to
receive the shares of Restricted Stock of the Company designated in the
Certificate subject to the terms of the Plan, the Certificate and this
Agreement. 2. Restricted Stock Award. The Company hereby awards and grants to
the Participant, for valid consideration with a value in excess of the aggregate
par value of the Common Stock awarded to the Participant, the number of Shares
set forth in the Certificate, which are subject to the restrictions and
conditions set forth in the Plan, the Certificate and in this Agreement (the
“Restricted Shares”). One or more stock certificates representing the number of
Shares specified in the Certificate will hereby be registered in the
Participant’s name (the “Stock Certificate”), but will be deposited and held in
the custody of the Company for the Participant’s account as provided in Section
4 hereof until such Restricted Shares become vested and all restrictions thereon
have lapsed. The Participant acknowledges and agrees that those Shares may be
issued as a book entry with the Company’s transfer agent and that no physical
certificates need be issued for as long as such Shares remain subject to
forfeiture and restrictions on transfer. 3. Vesting. The Restricted Shares will
vest and restrictions on transfer will lapse under the Vesting Schedule set
forth in the Certificate, on condition that the Participant is still then in
Continuous Service. if the Participant ceases Continuous Service for any reason
the Participant will immediately forfeit the Restricted Shares standing in the
name of the Participant on the books of the Company that have not vested and as
to which restrictions have not lapsed (“Unvested Shares”) and such Unvested
Shares will be cancelled as outstanding Shares.



--------------------------------------------------------------------------------



 
[exhibit106formofrestrict003.jpg]
(a) Forfeiture of Unvested Shares. If Unvested Shares do not become vested on or
before the expiration of the period during which the applicable vesting
conditions must occur, such Unvested Shares will be automatically forfeited and
cancelled as outstanding Shares immediately on the occurrence of the event or
period after which such Unvested Shares may no longer become vested. (b)
Restriction on Transfer of Unvested Shares. The Participant is not permitted to
transfer, assign, grant a lien or security interest in, pledge, hypothecate,
encumber or otherwise dispose of any of the Unvested Shares, except as permitted
by this Agreement. 4. Deposit of the Unvested Shares. The Participant will
deposit all of the Unvested Shares with the Company to hold in its custody until
they become vested, at which time such vested Restricted Shares will no longer
constitute Unvested Shares. If requested by the Company, the Participant must
execute and deliver to the Company, concurrently with the execution of this
Agreement (or, if requested by the Company, from time to time thereafter during
the Restricted Period) blank stock powers for use in connection with the
transfer to the Company or its designee of Unvested Shares that do not become
vested. The Company will deliver to the Participant the Stock Certificate for
the Shares that become vested on the lapse of the forfeiture and
non-transferability restrictions thereon. 5. Shareholder Rights, Dividends.
Subject to the terms of this Agreement, the Participant will have the right to
vote the Restricted Shares. However, any dividends paid with respect to Unvested
Shares will be deposited and held in escrow, without interest, until the
Unvested Shares relating to such dividends become vested and deliverable to the
Participant, at which time the dividends will be released from escrow and paid
to the Participant. If the Unvested Shares to which dividends held in escrow
relate are subsequently forfeited, such dividends will automatically be
forfeited and released from escrow and returned to the Company. 6. Compliance
with Laws and Regulations. The issuance and transfer of Shares is subject to the
Company’s and the Participant’s full compliance, to the satisfaction of the
Company and its counsel, with all applicable requirements of federal, state and
foreign securities laws and with all applicable requirements of any securities
exchange on which the Common Stock may be listed at the time of such issuance or
transfer. The Participant understands that the Company is under no obligation to
register or qualify the Shares with the Securities and Exchange Commission, any
state securities commission, foreign securities regulatory authority or any
securities exchange to effect such compliance. 7. Tax Withholding (a) As a
condition to the release of Shares from escrow and lapse of restrictions on
transfer, no later than the first to occur of (i) the date as of which all or
any of the Restricted Shares vest and the restrictions on their transfer lapse
or (ii) the date required by Section 7(b), the Participant must pay to the
Company any federal, state or local taxes required by law to be withheld with
respect to the Restricted Shares that vest. In addition to the Company’s right
to withhold from any compensation paid to the Participant by the Company, the
Participant may provide for payment of withholding taxes in full by cash or
check or, if the Administrator permits, by one or more of the alternative
methods of payment set forth in the Plan.



--------------------------------------------------------------------------------



 
[exhibit106formofrestrict004.jpg]
(b) The Participant may elect, within 30 days of the Date of Grant, to include
in gross income for federal income tax purposes under Section 83(b) of the Code,
an amount equal to the aggregate Fair Market Value on the Date of Grant of the
Restricted Shares (less the amount, if any, paid by the Participant (other than
by prior or future services) for the Restricted Shares). In connection with any
such election, the Participant must promptly provide the Company with a copy of
the election as filed with the Internal Revenue Service and pay to the Company,
or make such other arrangements satisfactory to the Administrator to pay to the
Company based on the Fair Market Value of the Restricted Shares on the Date of
Grant, any federal, state or local taxes required by law to be withheld with
respect to the Restricted Shares at the time of the election. If the Participant
fails to make such payments, the Company will have the right to deduct from any
payment of any kind otherwise due to Participant, to the extent permitted by
law, any federal, state or local taxes required to be withheld with respect to
the Restricted Shares. 8. No Right to Continued Service. Nothing in this
Agreement or in the Plan imposes or may be deemed to impose, by implication or
otherwise, any limitation on any right of the Company or its Affiliates to
terminate the Participant’s Continuous Service at any time. 9. Representations
and Warranties of the Participant. The Participant represents and warrants to
the Company as follows: (a) Acknowledgment and Agreement to Terms of the Plan.
The Participant acknowledges receipt of a copy of the Plan, the Certificate,
this Agreement and the prospectus dated [_________], 2017 covering the Shares
reserved for issuance under the Plan. The Participant has read and understands
the terms of the Plan, the Certificate and this Agreement, and agrees to be
bound by their terms and conditions. The Participant acknowledges that there may
be adverse tax consequences on the vesting of Restricted Shares or disposition
of the Shares once vested, and that the Participant should consult a tax advisor
before such time. (b) Stock Ownership. The Participant is the record and
beneficial owner of the Restricted Shares with full right and power to transfer
the Unvested Shares to the Company free and clear of any liens, claims or
encumbrances and the Participant understands that the Stock Certificates
evidencing the Restricted Shares will bear a legend referencing this Agreement.
(c) Rule 144. The Participant understands that Rule 144 issued under the
Securities Act may indefinitely restrict transfer of the Shares if the
Participant is an “affiliate” of the Company (as defined in Rule 144), or for up
to one year if “current public information” about the Company (as defined in
Rule 144) is not publicly available regardless of whether the Participant is an
affiliate of the Company. (d) Consent to Market Standoff. If an underwritten
public offering by the Company of its equity securities occurs, the Participant
agrees not to sell, make any short sale of, loan, hypothecate, pledge, grant any
option for the repurchase of, transfer the economic consequences of ownership,
or otherwise dispose or transfer for value or otherwise agree to engage in any
of the foregoing transactions with respect to any Shares acquired under this
Agreement without the prior written consent of the Company or its underwriters,
for such period of time from and after the effective date of the registration
statement as may be requested by the Company or the underwriters. In order to
enforce the Market Standoff, the Company may impose stop-transfer



--------------------------------------------------------------------------------



 
[exhibit106formofrestrict005.jpg]
instructions with respect to the Shares acquired under this Agreement until the
end of the applicable standoff period. If there is any change in the number of
outstanding Shares by reason of a stock split, reverse stock split, stock
dividend, recapitalization, combination, reclassification, dissolution or
liquidation of the Company, any corporate separation or division (including, but
not limited to, a split-up, a split-off, or a spin-off), a merger or
consolidation, a reverse merger, or similar transaction, then any new,
substituted, or additional securities which are by reason of the transaction
distributed with respect to any Shares subject to the Market Standoff, or into
which the Shares thereby become convertible, will immediately be subject to the
Market Standoff. (e) Compliance with Securities Laws. The Participant
understands and acknowledges that, notwithstanding any other provision of the
Agreement to the contrary, the vesting and holding of the Restricted Shares is
expressly conditioned on compliance with the Securities Act and all applicable
federal, state and foreign securities laws. The Participant agrees to cooperate
with the Company to ensure compliance with such laws. 10. Capitalization
Adjustments. If, as a result of any capitalization adjustment under the Plan,
the Participant becomes entitled to receive additional Shares or other
securities (“Additional Securities”) in respect of the Unvested Shares, the
Additional Securities will be Unvested Shares, and the total number of Unvested
Shares will be equal to the sum of (i) the initial Unvested Shares and (ii) the
number of Additional Securities issued or issuable in respect of the initial
Unvested Shares and any Additional Securities previously issued to the
Participant. 11. Restrictive Legends and Stop-Transfer Orders (a) Legends. To
the extent that a Stock Certificate or Certificates representing Unvested Shares
is issued in physical form rather than through book entry with the Company’s
transfer agent, the Participant understands and agrees that the Company will
place the legends set forth below or similar legends on any Stock Certificate
evidencing the Shares, together with any other legends that may be required by
federal, state or foreign securities laws, the Company’s articles of
incorporation or bylaws, any other agreement between the Participant and the
Company or any agreement between the Participant and any third party: THE SHARES
REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS ON PUBLIC
RESALE AND TRANSFER, AS SET FORTH IN A RESTRICTED STOCK AWARD AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES. SUCH PUBLIC RESALE AND
TRANSFER RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE SHARES. The Company
will remove the above legend at such time as the Shares in question are no
longer subject to restrictions on public resale and transfer under this
Agreement. Any legends required by applicable federal, state or foreign
securities laws will be removed at such time as such legends are no longer
required. (b) Stop-Transfer Instructions. To ensure compliance with the
restrictions imposed by this Agreement, the Company may issue appropriate
“stop-transfer” instructions to its transfer



--------------------------------------------------------------------------------



 
[exhibit106formofrestrict006.jpg]
agent, if any, and if the Company transfers its own Common Stock, it may make
appropriate notations to the same effect in its own records. (c) Refusal to
Transfer. The Company will not be required (i) to transfer on its books any
Restricted Shares that have been sold or otherwise transferred in violation of
this Agreement; or (ii) to treat as owner of the Restricted Shares, or to accord
the right to vote or pay dividends to, any purchaser or other transferee to whom
the Restricted Shares have been transferred. 12. General Terms (a)
Interpretation. Any dispute regarding the interpretation of this Agreement must
be submitted by the Participant or the Company to the Administrator for review.
The Administrator’s resolution of such dispute will be final and binding on the
Company and the Participant. (b) Entire Agreement. The Plan and the Certificate
are incorporated in this Agreement by reference, and the Participant hereby
acknowledges that a copy of each has been made available to the Participant.
This Agreement, the Certificate and the Plan constitute the entire agreement of
the parties and supersede all prior undertakings and agreements with respect to
the subject matter hereof. In the event of a conflict or inconsistency between
the terms and conditions of this Agreement, the Certificate and the Plan, the
Plan will govern. (c) Modification. The Agreement may be modified only in
writing signed by both parties. (d) Notices. Any notice required under this
Agreement to be delivered to the Company must be in writing and addressed to the
Corporate Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to the Participant must be in writing
and addressed to the Participant at the address indicated on the Certificate or
to such other address as the Participant designates in writing to the Company.
All notices will be deemed to have been delivered: (i) on personal delivery,
(ii) five days after deposit in the United States mail by certified or
registered mail (return receipt requested), (iii) two business days after
deposit with any return receipt express courier (prepaid) or (iv) one business
day after transmission by fax or email. (e) Successors and Assigns. The Company
may assign any of its rights under this Agreement. This Agreement will be
binding on and inure to the benefit of the successors and assigns of the
Company. Subject to the restrictions on transfer set forth herein and in the
Plan, this Agreement is binding on the Participant and the Participant’s heirs,
executors, administrators, legal representatives, successors and assigns. (f)
Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Texas without giving effect to its conflict of law
principles. If any provision of this Agreement is determined by a court of law
to be illegal or unenforceable, then such provision will be enforced to the
maximum extent possible and the other provisions will remain fully effective and
enforceable.



--------------------------------------------------------------------------------



 